t c memo united_states tax_court lonnie r lowman petitioner v commissioner of internal revenue respondent docket no filed date lonnie r lowman pro_se dennis r onnen for respondent memorandum opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number petitioner resided in basehor kansas when he filed his petition in this case this case is before the court on respondent's motion for judgment on the pleadings pursuant to rule a and motion for imposition of sanctions under sec_6673 a judgment on the pleadings is appropriate where the pleadings raise no genuine issue of material fact see 82_tc_403 brayton v commissioner tcmemo_1989_664 affd without published opinion 923_f2d_861 9th cir in his petition petitioner seems to allege that respondent's determination was improper because the commissioner lacked constitutional authority to assess and collect the tax in issue on date after several unsuccessful attempts to schedule a conference with petitioner respondent sent requests for admission to petitioner and on date respondent received petitioner's response on date petitioner served a request for admissions on respondent petitioner's answers to respondent's requests for admission were evasive and unresponsive in response to respondent's request that petitioner admit that he was a resident of basehor kansas petitioner admitted he dwells in basehor kansas but denied he was a resident for want of the meaning of the term 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue in response to respondent's request that petitioner admit that he received wages from the u s postal service during the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner argued that federal reserve notes do not represent money and also denied the requested admission for want of the meaning of 'dollar_figure' upon request for admission that petitioner had failed to file income_tax returns for the years and petitioner responded by stating that he was not required to file income_tax returns the arguments presented by petitioner have been rejected repeatedly over the years and are entirely without merit it is well settled that wages received in exchange for services rendered constitute taxable_income 82_tc_766 affd per curiam 793_f2d_139 6th cir and that federal reserve notes constitute legal tender which must be reported on a taxpayer's federal_income_tax return 679_f2d_769 8th cir the constitutional claim asserted by petitioner is equally without merit and warrants no further discussion see mccoy v 2petitioner also denied respondent's request that he admit receipt of interest_income income_tax refund dividend income a distribution from a retirement_plan and capital_gain income for the years in issue for want of the meaning of the term 'dollar_figure' generally a party's evasive or incomplete response to requests for admission is treated as a failure to respond rule sec_90 sec_104 see eg 107_tc_18 commissioner 76_tc_1027 affd 696_f2d_1234 9th cir on the basis of petitioner's responses to respondent's requests for admission petitioner's own request for admissions and petitioner's response to respondent's motion for judgment on the pleadings it is clear that petitioner's entire position is based on his frivolous constitutional argument and his theory that federal reserve notes do not represent money dollars or legal tender no useful purpose would be served by affording the parties further hearing on this matter finally we must consider respondent's motion for imposition of sanctions under the provisions of sec_6673 sec_6673 allows this court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir sicalides v commissioner tcmemo_1989_164 we have awarded such a penalty in other cases in which taxpayers have raised the same tax_protester type arguments as does petitioner see eg 805_f2d_902 10th cir affg tcmemo_1985_154 koch v commissioner tcmemo_1988_ fedele v commissioner tcmemo_1985_569 hartman v commissioner tcmemo_1985_482 in our opinion such a penalty is appropriate in this case under these circumstances we award a penalty in the amount of dollar_figure to the united_states an appropriate order and decision will be entered
